DETAILED ACTION
Notice to Applicant

The following is a NON-FINAL action upon examination of application number 17/017,393, filed on 09/10/2020. Claims 1-20 are pending in the application and have been examined on the merits discussed below.

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The preliminary amendment filed on 11/17/2021 has been entered, which amends claims 9, 11, and 12.

Priority 

4.	Application 17/017,393, filed 09/10/2020 Claims Priority from Provisional Application 62/898,718, filed 09/11/2019.
Specification

5.	The disclosure is objected to because of the following informalities: typographical error.

The Specification (See page 2, paragraph [1]) states the following: “This application claims the benefit of U.S. Provisional Patent Application 62/898,718, filed September 11, 2020, which is hereby incorporated by reference.” However, U.S. Provisional Patent Application 62/898,718 was filed on September 11, 2019. Paragraph [1] of the Specification should read “This application  2019, which is hereby incorporated by reference.” Appropriate correction is required.

Claim Rejections - 35 USC § 101

6.	35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

7.	Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-patentable subject matter. The claims are directed to an abstract idea without significantly more.
8.	Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The judicial exception is not integrated into a practical application. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. The eligibility analysis in support of these findings is provided below, in accordance with the “2019 Revised Patent Subject Matter Eligibility Guidance” (published on 1/7/2019 in Fed. Register, Vol. 84, No. 4 at pgs. 50-57, hereinafter referred to as the “2019 PEG”) and further clarified in the “October 2019 Update: Subject Matter Eligibility” (published on 10/17/2019).
With respect to Step 1 of the eligibility inquiry (as explained in MPEP 2106), it is first noted that the one or more non-transitory machine-readable media (claims 1-18), system (claim 19), and method (claim 20) are directed to at least one potentially eligible category of subject matter (i.e., article of manufacture, machine, and process, respectively). Thus, Step 1 of the Subject Matter Eligibility test for claims 1-20 is satisfied.
With respect to Step 2A Prong One of 2019 PEG, it is next noted that the claims recite an abstract idea that falls into the “Certain Methods of Organizing Human Activity” abstract idea Embodiments described herein improve the expense reporting experience for employees by providing, in a graphical user interface, responses to user queries relating to expense reporting. Employees may request whether expenses are reimbursable.”), which encompasses activity for managing personal behavior or relationships or interactions (e.g., following rules or instructions), and also recites limitations that can be performed in the human mind (via observation, evaluation, judgment, or opinion) thus falling within the “Mental Processes” abstract idea grouping. With respect to independent claim 1, the limitations reciting the abstract idea are indicated in bold below:
- receiving, by an expense report submission system via a graphical user interface, a first user query inquiring whether a particular expense is allowed, wherein the first user query is a natural language query that is received prior to the particular expense being incurred (This step is organizing human activity by managing interactions between people by following rules, or instructions, i.e., by collecting information about the expenses to be incurred by the user; and also describes insignificant pre-solution data gathering activity); 
- applying, by the expense report submission system, the first user query to a machine learning model configured to evaluate data associated with expenses against one or more expense policy rules (The “applying” step can be accomplished mentally such as via a human comparing and evaluating the data associated with against expense policy rules and perhaps with the aid of pen and paper, and describes managing human activity since the applying is an evaluation of data associated with user expenses); 
- generating, by the expense report submission system, a response to the first user query based at least on a result of applying the first user query to the machine learning model, wherein the response to the first user query indicates whether the expense is allowed based at least on the one or more expense policy rules (This step covers activity for managing personal behavior, relationships or interactions (e.g., following rules or instructions) 
- presenting, by the expense report submission in the graphical user interface, the response to the first user query (The “presenting” step describes managing personal behavior or relationships or interactions (e.g., following rules or instructions) and is part of the abstract idea falling under “Certain Methods of Organizing Human Activity,” and also describes insignificant extra-solution data output activity)).
Considered together, these steps set forth an abstract idea of assisting employees with reporting expenses, which falls under the under the “Certain methods of organizing human activity” grouping, and also set forth limitations that can be accomplished mentally (e.g., observation, evaluation, judgement, or opinion) and thus fit within the “Mental Processes” abstract idea grouping set forth in the 2019 PEG. Independent claims 19 and 20 recite similar limitations as those discussed above and are therefore found to recite the same or substantially the same abstract idea as claim 1.
Therefore, because the limitations above set forth activities falling within the “Certain methods of organizing human activity” and “Mental Processes” abstract idea groupings described in the 2019 PEG, the additional elements recited in the claims are further evaluated, individually and in combination, under Step 2A Prong Two and Step 2B below.
With respect to Step 2A Prong Two of the 2019 PEG, the judicial exception is not integrated into a practical application. With respect to independent claims 1/19/20, the additional elements are directed to: “one or more processors,” “an expense report submission system via a graphical user interface,” and “a machine learning model” (claim 1); “at least one device including a hardware processor,” “an expense report submission system via a graphical user interface,” and “a machine learning model” (claim 19); “an expense report submission system via a graphical user interface,” and “a machine learning model” (claim 20). These additional elements have been evaluated, but fail to integrate the abstract idea into a practical application receiving or presenting are not deemed part of the abstract idea, these steps are at most directed to insignificant extra-solution data gathering and output activity, which is not sufficient to amount to a practical application. See MPEP 2106.05(g). In addition, these limitations fail to provide an improvement to the functioning of a computer or to any other technology or technical field, fail to apply the exception with a particular machine, fail to apply the judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition, fail to effect a transformation of a particular article to a different state or thing, and fail to apply/use the abstract idea in a meaningful way beyond generally linking the use of the judicial exception to a particular technological environment.
Accordingly, because the Step 2A Prong One and Prong Two analysis resulted in the conclusion that the claims are directed to an abstract idea, additional analysis under Step 2B of the eligibility inquiry must be conducted in order to determine whether any claim element or combination of elements amount to significantly more than the judicial exception.
With respect to Step 2B of the eligibility inquiry, it has been determined that the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. With respect to independent claims 1/19/20, the additional elements are directed to: “one or more processors,” “an expense report submission system via a graphical user interface,” and “a machine learning model” (claim 1); “at least one device including a hardware processor,” “an expense report submission system via a graphical user interface,” and “a machine learning model” (claim 19); “an expense report submission system via a graphical user interface,” and “a machine learning model” (claim 20). These elements have been considered individually and in combination, but fail to add significantly more to the claims because they amount to using The term “digital device” generally refers to any hardware device that includes a processor. A digital device may refer to a physical device executing an application or a virtual machine. Examples of digital devices include a computer, a tablet, a laptop, a desktop, a netbook, a server, a web server, a network policy server, a proxy server, a generic machine, a function-specific hardware device, a hardware router,…, a smartphone, a personal digital assistant (“PDA”), a wireless receiver and/or transmitter, a base station, a communication management device, a router, a switch, a controller, an access point, and/or a client device.”). Accordingly, the generic computer involvement in performing the claim steps merely serves to generally link the use of the judicial exception to a particular technological environment, which does not add significantly more to the claim. See, e.g., Alice Corp., 134 S. Ct. 2347, 110 USPQ2d 1976. ). 
Even if the steps for receiving or presenting are not deemed part of the abstract idea, these steps are at most directed to insignificant extra-solution data gathering and output activity, which has been recognized as well-understood, routine, and conventional, and thus insufficient to add significantly more to the abstract idea.  See MPEP 2106.05(d) - Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network).
machine learning model was evaluated as an element beyond software/code for a generic computer to execute, it is noted that that the claimed use of machine learning is recited at a high level of generality these elements amount to well-understood, routine, and conventional activity in the art, which fails to add significantly more to the claims.  See, e.g., Magdon-Ismail et al., US 2009/0055270 (paragraph 39:  “Both local and central engines may incorporate analysis techniques, such as artificial intelligence, machine learning and other techniques, which are well known in the art”).  See also, Anders et al., US 2020/0020015 (paragraph 101: “inferences may be performed by any combination of means known in the art, such as by pattern-matching, text analytics, semantic analytics, statistical methods, artificial intelligence, Bayesian analysis, machine learning, or keyword searching”).
In addition, when taken as an ordered combination, the ordered combination adds nothing that is not already present as when the elements are taken individually. There is no indication that the combination of elements integrate the abstract idea into a practical application. Their collective functions merely provide generic computer implementation. Therefore, when viewed as a whole, these additional claim elements do not provide meaningful limitations to transform the abstract idea into a practical application of the abstract idea or that, as an ordered combination, amount to significantly more than the abstract idea itself.
Dependent claims 2-18 recite the same abstract idea as recited in the independent claims, and when evaluated under Step 2A Prong One are found to merely recite details that serve to narrow the same abstract idea recited in the independent claims accompanied by the same generic computing elements or software as those addressed above in the discussion of the independent claims, which is not sufficient to amount to a practical application or add significantly more, or other additional elements that fail to amount to a practical application or add significantly more, as noted above. In particular, dependent claims 3-15 recite “wherein the particular expense is associated with a particular instance of business travel; wherein applying the first user query to the machine learning model comprises applying one or more attributes associated with the particular instance of business travel to the machine learning model”; “wherein the response to the first user query indicates that the expense is not allowed and comprises an explanation based at least on the one or more expense policy rules”; “wherein the one or more expense policy rules comprise a company spending policy”; “wherein the one or more expense policy rules comprise a responsible spending policy that is more restrictive than a company spending policy” ; “wherein the one or more expense policy rules comprise at least one expense reporting rule that is specific to an employee submitting the first user query;” “receiving a second user query that corresponds to a request to generate an expense description; responsive to the second user query: generating the expense description”; “generating an expense report comprising an expense description corresponding to the particular expense”; “submitting the expense report without receiving any user input corresponding to an instruction to submit the expense report”; “presenting a system performance metric corresponding to performance in completing one or more tasks associated with the expense”; “wherein the system performance metric indicates an amount of time taken to generate an expense description corresponding to the particular expense”; “wherein the system performance metric indicates a percentage of operations completed by the expense report submission system in a user-independent mode”; “training the machine learning model to evaluate data associated with expenses against the one or more expense policy rules”; “wherein the response to the first user query is a natural language response”; “presents the response to the first user query”, however these limitations cover organizing human activity since they flow directly from the expense report submission involving human interaction, which encompasses activity for managing personal behavior or relationships or interactions (e.g., following rules or instructions), which is part of the same abstract idea as addressed in the independent claims that falls within the “Certain Methods of Organizing Human Activity” abstract idea grouping, and also recite steps that can be accomplished mentally such as by human evaluation or judgment. Accordingly, these steps are part of the same abstract idea(s) set forth in the independent claims. Furthermore,  dependent claims 16/17 recite “wherein applying the first user query to the machine learning model comprises: generating at least a first feature vector based on attributes associated with the particular expense; and performing at least one of a forward pass or a distance calculation as a function of at least the first feature vector and the machine learning model” and “wherein applying the first user query to the machine learning model further comprises: generating at least a second feature vector based on attributes associated with one or more other expenses incurred by a user that submitted the first user query; and wherein the at least one forward pass or distance calculation is further performed as a function of the second feature vector,” the operations described in claims 16/17 describe activities that can be accomplished via mathematical calculations, relationships, or equations, and therefore even if they were not deemed as part of the same abstract idea set forth in the independent claims, these claims fall within the “Mathematical Concepts” abstract idea grouping. Dependent claims recite additional elements of: “the machine learning model” (claims 2 and 16-18), “one or more processors and expense report submission system via the graphical user interface” (claims 7-10, 13), “expense report submission system” and "the graphical user interface in association with a virtual assistant persona” (claim 15), and “a recurrent neural network” (claim 18) [Even if the recurrent neural network was evaluated as an element beyond software/code for a generic computer to execute, it is noted that that the claimed use of machine learning is recited at a high level of generality these elements amount to well-understood, routine, and conventional activity in the art, which fails to add significantly more to the claims. See, e.g., Achan et al., US 2019/0236095 A1 (paragraph 0067: “the recurrent neural network can be a suitable conventional recurrent neural network.”). However, when evaluated under Step 2A Prong Two and Step 2B, these additional elements do not amount to a practical application or significantly more since they merely require generic computing devices (or computer-implemented instructions/code) which as noted in the discussion of the independent claims above is not enough to render the claims as eligible. 
 The ordered combination of elements in the dependent claims (including the limitations inherited from the parent claim(s)) add nothing that is not already present as when the elements 
For more information, see MPEP 2106. The January 2019 Guidance is available at https://www.uspto.gov/patent/laws-and-regulations/examination-policy/subject-matter-eligibility.

Claim Rejections - 35 USC § 103

9.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

10.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

11.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or    nonobviousness.



13.	Claims 1-9, 13-15, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Matthews et al., Pub. No.: US 2020/0311729 A1, [hereinafter Matthews], in view of Efraim et al., Pub. No.: US 2019/0378136 A1, [hereinafter Efraim].

As per claim 1, Matthews teaches one or more non-transitory machine-readable media storing instructions which, when executed by one or more processors (paragraph 0005: “The processor has further programmed instructions to facilitate performance of the transaction and generate an expense report associated with the transaction; paragraph 0046), cause: 

receiving, by an expense report submission system via a graphical user interface, a first user query inquiring whether a particular expense is allowed (paragraph 0004, discussing a method including assigning, by a virtual assistant computing device, a transaction intent associated with a mobile device user for a transaction and determining by the virtual assistant computing device, whether the transaction is in accordance with policy. The method further includes sending by the virtual assistant computing device, a policy decision recommendation to the mobile device and receiving, by the virtual assistant computing device, a response from the mobile device indicating whether to perform the transaction. The method further includes facilitating, by the virtual assistant computing device, performance of the transaction and 

applying, by the expense report submission system, the first user query to a machine learning model configured to evaluate data associated with expenses against one or more expense policy rules (paragraph 0016, discussing that the virtual assistant minimizes human error by using artificial intelligence to determine the context of a travel-related event or transaction and a policy manager to verify that the transaction expense is in accordance with enterprise policies…The virtual assistant minimizes error by using artificial intelligence to make decisions and track travel data; paragraph 0020, discussing that the logic layer 202 may include a policy manager 206. The policy manager 206 may be configured to identify one or more policies 226 to apply to a request such as a request for a transaction, an expense report submission request, or 

generating, by the expense report submission system, a response to the first user query based at least on a result of applying the first user query to the machine learning model, wherein the response to the first user query indicates whether the expense is allowed based at least on the one or more expense policy rules (paragraph 0030, discussing that the AI engine may determine whether the recommended transaction is in accordance with policy. The policy manager 206 determines whether the transaction is in accordance with policy in this embodiment. The policy manager 206 may determine an amount of the transaction and compare it to a threshold amount in the policy (i.e. a remaining amount of a per-diem limit for that day)…If the amount of the transaction is less than the threshold, then the policy manager 206 may approve of the transaction predicted or recommended by the AI engine 208; paragraph 0080, discussing that the assistant server requests more information in response to determining that the transaction does not satisfy the policy. The transaction may not satisfy the policy if, in accordance with policy, 

While Matthews suggests that the query is received prior to the particular expense being incurred and also suggests presenting the response to the first user query (paragraph  0034, discussing that in response to a query, the AI engine 2018 may receive a response from a user...Responsive to receiving the response, the AI engine 208 may be configured to add the response to the context. The AI engine 208 may store the response, in the database 218, in a data entry associated with the trip or the transaction. The AI engine 208 may be configured to make a second determination of a trip, a purpose of the trip, and/or an event associated with the transaction based on the updated context in the identified entries; paragraph 0080, discussing that the transaction may not satisfy the policy if, in accordance with policy, the transaction is not a permitted transaction,…, or the location of the transaction is not a permitted location. In some embodiments, the assistant server requests more information responsive to determining that the transaction does not satisfy the policy…Requesting more information may include canceling the transaction and requesting the mobile client device to use a second card for performing the transaction; paragraph 0090, discussing that responsive to the mobile client device indicating a desire to extend the trip, the assistant server may check against a policy whether extending the trip is permissible), Matthews does not explicitly teach wherein the first user query is a natural language query that is received prior to the particular expense being incurred; and presenting, by the expense report submission in the graphical user interface, the response to the first user query. 

wherein the first user query is a natural language query that is received prior to the particular expense being incurred (paragraph 0012, discussing a system for approving expenditures in real-time, comprising one or more processors executing a code, the code comprising: [0013] Code instructions to receive an expenditure request initiated by a user associated with an organization for a transaction of a value of funds of the organization in exchange for one or more products and/or services; paragraph 0050, discussing requesting approval for the funds transfer before actually committing the transfer [i.e., This shows that the query is received prior to the particular expense being incurred]; paragraph 0080, discussing that the expense approval system 200 may communicate over the network 220 with one or more monetary transaction systems configured to request approval for funds transactions prior to actually making and committing the transaction); and

presenting, by the expense report submission in the graphical user interface, the response to the first user query (paragraph 0018, discussing a method of approving expenditures in real-time, comprising using one or more processors for: [0019] Receiving an expenditure request initiated by a user associated with an organization for a transaction of a value of funds of the organization in exchange for one or more products and/or services. [0020] Identifying one or more request attributes...[0021] Applying one or more trained machine learning models to the request attribute(s). [0023] Transmitting a response to the expenditure request which includes approval or rejection of the expenditure request determined according to an outcome of machine learning model(s) [i.e., This shows that the response to the first user query is presented]; paragraph 0055, discussing that based on the analysis, compliance or incompliance of the request attributes with the applicable expenditure rule(s) may be determined and an approval or rejection response may 

Matthews is directed to an expense reporting system. Efraim relates to approving expenditures for users associated with an organization. Therefore they are deemed to be analogous as they both are directed towards solutions for reporting expenses. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Matthews with Efraim because the references are analogous art because they are both directed to solutions for reporting expenses, which falls within applicant’s field of endeavor (expense reporting), and because modifying Matthews to include Efraim’s features for  wherein the first user query is a natural language query that is received prior to the particular expense being incurred; and presenting, by the expense report submission in the graphical user interface, the response to the first user query, in the manner claimed, would serve the motivation of  determining compliance or incompliance of the request attributes with the applicable expenditure rules and transmitting an approval or rejection response  accordingly (Efraim at paragraph 0055) or in the pursuit of facilitating performance of the transaction and generating an expense report associated with the transaction (Matthews at paragraph 0004); and further obvious because the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

As per claim 2, the Matthews-Efraim combination teaches the one or more media of claim 1: Matthews further teaches wherein the particular expense is associated with a particular instance of business travel (paragraph 0015: “Planning travel for an employee of an enterprise or hiring candidate involves multiple travel-related systems of the enterprise and third parties, such 

Matthews does not explicitly teach wherein applying the first user query to the machine learning model comprises applying one or more attributes associated with the particular instance of business travel to the machine learning model. However, Efraim in the analogous art of expense reporting systems teaches this concept. Efraim teaches:

wherein applying the first user query to the machine learning model comprises applying one or more attributes associated with the particular instance of business travel to the machine learning model (paragraph 0056, discussing methods, systems and computer program products for approving or rejecting one or more expenditure request based on an outcome from one or more trained machine learning models (algorithms), for example, a neural network, a Support Vector Machine (SVM) and/or the like; paragraph 0073, discussing that one or more of the expenditure request may be approved or rejected according to compliance of one or more request attributes identified for the expenditure request with one or more expenditure rules predefined in an organization expense policy; paragraph 0098, discussing that the expense approver 210 may also communicate with one or more of the public resources 260 to obtain market values, i.e. prices and/or costs for the identified product(s) and/or service(s) for which the funds transaction is requested. For example, assuming the user 208 currently on a travel trip initiates the funds transaction to purchase a flight ticket to a certain destination, the expense approver 210 may access one or more online services and/or applications, for example, an airline site, a travel agency site, a travel platform and/or the like to obtain current price of such a flight ticket, for example, an average price, a maximal price and/or the like; paragraph 0118, discussing that the expense approver 210 may approve or reject one or more expenditure requests based on an outcome from one or more trained machine learning models...The trained machine learning model(s) may be applied to the request attributes identified for the expenditure requests and may output approve or reject outcome according to the identified approval pattern(s) [i.e., This shows that one or more attributes associated with the particular instance of business travel is applied to the machine learning model]; paragraph 0122).



As per claim 3, the Matthews-Efraim combination teaches the one or more media of claim 1. Matthews further teaches wherein the response to the first user query indicates that the expense is not allowed and comprises an explanation based at least on the one or more expense policy rules (paragraph 0023, discussing that the policy manager 206 may send a message to the conversation simulator 120 including the determination made by the policy manager 206 (e.g. approve or deny a transaction, forward or deny a request for issuing a card) or a query by the policy manager 206 (a request for more information); paragraph 0030, discussing that the AI engine may determine whether the recommended transaction is in accordance with policy. The policy manager 206 determines whether the transaction is in accordance with policy in this 

Examiner notes that Efraim, in addition to Matthews as cited above, also teaches: wherein the response to the first user query indicates that the expense is not allowed (paragraph 0017, 

As per claim 4, the Matthews-Efraim combination teaches the one or more media of claim 1. Matthews further teaches wherein the one or more expense policy rules comprise a company spending policy (paragraph  0030, discussing that the AI engine 208 may predict the event or recommended transaction by determining the intent of the user associated with the predicted event. The AI engine 208 or another component such as the policy manager 206 may determine whether the recommended transaction is in accordance with policy. Without loss of generality, the policy manager 206 determines whether the transaction is in accordance with policy in this embodiment. In some such embodiments, the policy manager 206 may determine a an amount of the transaction and compare it to a threshold amount in the policy (i.e. a remaining amount of a per-diem limit for that day) [i.e., company spending policy]. In some such embodiments, if the amount of the transaction is less than the threshold, then the policy manager 206 may approve of the transaction predicted or recommended by the AI engine 208; paragraph 0044, discussing that the database 218 includes the policies 226…The policies 226 may include policies of the enterprise systems 108, policies of the expense report system 110, policies of the TMC system 112, policies of the bank card system 114, policies of the merchant systems 116, and/or the like; paragraph 0091, discussing that the assistant server validates the expense report against policy. Validating the expense report against the policy may include identifying the policy that the assistant server applies to the expense report. Identifying the policy that the assistant server 

Examiner notes that Efraim, in addition to Matthews as cited above, also teaches: wherein the one or more expense policy rules comprise a company spending policy (paragraph 0037, discussing that the expenditure rules include: a minimal value of funds available in an expense budget of the organization, a maximal funds value approved for a single expenditure, a maximal funds value approved for a plurality of expenditures, a maximal funds value approved per time period, authorization of purchase per product, a maximal funds value approved per product, authorization of purchase per service, a maximal funds value approved per service, a maximal funds value approved per activity, a maximal funds value approved for an event consisting of a plurality of activities, a maximal expense value approved for the user and/or the like; paragraph 0073, discussing that one or more of the expenditure request may be approved or rejected according to compliance of one or more request attributes identified for the expenditure request with one or more expenditure rules predefined in an organization expense policy [i.e., company spending policy]).

As per claim 5, the Matthews-Efraim combination teaches the one or more media of claim 1. Although not explicitly taught by Matthews, Efraim in the analogous art of expense reporting systems teaches:

wherein the one or more expense policy rules comprise a responsible spending policy that is more restrictive than a company spending policy (paragraph 0062, discussing that the expenditure rules [i.e., one or more expense policy rules] which may be adapted and/or adjusted per user, per group of users, per product, per service, per geographical location and/or the like, the expenditure rules may form a highly flexible set of rules which may be suitable and applicable for a plurality of fund transfer situations, scenarios and incidents which may differ from each other in one or more of the request attributes; paragraph 0105, discussing that the expenditure rules may include one or more individual expenditure rules specifically defined for one or more specific users 208 associated with the organization. As such, different expenditure rule may be defined for different users 208. For example, a first expenditure rule predefined for a first user 208 may define the maximal funds value approved for the first user 208 per time period (e.g. day) is X while [i.e., responsible spending policy] a second expenditure rule predefined for a second user 208 may define the maximal funds value approved for the second per the same time period is 3X; paragraph 0114, discussing that assuming the expenditure request is initiated by the user 208 for transferring a certain funds value for purchasing a flight ticket (request attribute) at a certain price (request attribute). Assuming the user 208 is authorized to engage in the activity (flying), the expense approver 210 may determine that the request features are incompliant with applicable expenditure rule(s) defining a lower maximal price than the certain price. On the other hand, Assuming the user 208 is authorized to engage in the activity (flying), the expense approver 210 may determine, based on the identity of the certain user 208 that the request features comply with respective expenditure rule(s) defining a higher maximal price than the certain price).

Matthews is directed to an expense reporting system. Efraim relates to approving expenditures for users associated with an organization. Therefore they are deemed to be analogous as they both are directed towards solutions for reporting expenses. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to 

As per claim 6, the Matthews-Efraim combination teaches the one or more media of claim 1. Matthews further suggests wherein the one or more expense policy rules comprise at least one expense reporting rule that is specific to an employee submitting the first user query (paragraph  0024, discussing that the policy manager 206 may be configured to identify the enterprise policy 226 that has rules for whether an expense report is to be generated for a trip or for a single transaction. The policy manager 206 may be configured to read a value at a particular index or variable…The policy manager 206 may determine whether an expense report is to be generated for a trip or for a single transaction based on role of the user. For example, if a purchase is made by a user in the sales department, the policy manager 206 may determine that the purchase is part of a trip expense. Accordingly, the policy manager 206 may determine that an expense report for a trip should be created. On the other hand, if a purchase is made by a user in the information technology department, the policy manager 206 may determine that an expense report should be completed for only that purchase).


wherein the one or more expense policy rules comprise at least one expense reporting rule that is specific to an employee submitting the first user query (paragraph 0038, discussing that  the expenditure rules include: one or more rules specifically defined for the user and/or one or more general rules defined for a group of users associated with the organization; paragraph 0105, discussing that the expenditure rules may include one or more individual (personal) expenditure rules specifically defined for one or more specific users 208 associated with the organization [i.e., This shows that the one or more expense policy rules comprise at least one expense reporting rule that is specific to an employee submitting the first user query] . As such, different expenditure rule may be defined for different users 208. For example, a first expenditure rule predefined for a first user 208 may define the maximal funds value approved for the first user 208 per time period (e.g. day) is X while a second expenditure rule predefined for a second user 208 may define the maximal funds value approved for the second per the same time period is 3X).

Matthews is directed to an expense reporting system. Efraim relates to approving expenditures for users associated with an organization. Therefore they are deemed to be analogous as they both are directed towards solutions for reporting expenses. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Matthews with Efraim because the references are analogous art because they are both directed to solutions for reporting expenses, which falls within applicant’s field of endeavor (expense reporting), and because modifying Matthews to include Efraim’s feature for  including at least one expense reporting rule that is specific to an employee submitting the first user query, in the manner claimed, would serve the motivation of  determining compliance or incompliance of 

As per claim 7, the Matthews-Efraim combination teaches the one or more media of claim 1. Matthews further teaches further storing instructions which, when executed by one or more processors, cause: receiving, by the expense report submission system via the graphical user interface, a second user query that corresponds to a request to generate an expense description (paragraph 0022, discussing that the policy manager 206 may be configured to request more information in response to determining that a parameter is not in accordance with policy. The policy manager 206 may be configured to request more information in response to determining that a requested amount exceeds a threshold of the policy 226. For example, the user may initiate a transaction by purchasing a meal using the virtual card in the mobile wallet 122. The policy manager 206 may compare the amount in the transaction to a maximum amount for meals, for a transaction or in a time interval, in the policy 226 and determine that the requested amount exceeds the maximum amount. The policy manager 206 may ask the user why the user is purchasing a meal above the maximum amount. Responsive to receiving a validating response from the user, the policy manager 206 may be configured to waive the maximum amount or to temporarily increase the maximum amount. The waiver validating response may include detailing an importance of an event associated with the transaction or reciting that a manager gave prior authorization; paragraph 0024, discussing that the policy manager 206 may be configured to 

responsive to the second user query: generating, by the expense report submission system, the expense description (paragraph 0022, discussing that the policy manager 206 may be configured to request more information in response to determining that a parameter is not in accordance with policy. The policy manager 206 may be configured to request more information in response to determining that a requested amount exceeds a threshold of the policy 226. For example, the user may initiate a transaction by purchasing a meal using the virtual card in the mobile wallet 122. The policy manager 206 may compare the amount in the transaction to a maximum amount for meals, for a transaction or in a time interval, in the policy 226 and determine that the requested amount exceeds the maximum amount. The policy manager 206 may ask the user why the user is purchasing a meal above the maximum amount. Responsive to receiving a validating response from the user, the policy manager 206 may be configured to waive the maximum amount or to temporarily increase the maximum amount. The waiver validating response may include detailing an importance of an event associated with the transaction or reciting that a manager gave prior authorization [i.e., This shows that the expense description is generated]; paragraph 0024, discussing that the policy manager 206 may be configured to apply the identified enterprise policy 226 to the transaction or transaction request that is received by the policy manager 206. The policy manager 206 may determine whether an expense report is to be generated for a trip or for a single transaction based on context. The context may be time-related. The context of a meal purchase may include travel dates. For example, if a user travels somewhere on a first date and returns on second date, the policy manager 206 may determine that any expenses by the user in between the first date and the second date are part of the same trip. Thus, the policy manager 206 may generate a trip expense report that includes the expenses 

As per claim 8, the Matthews-Efraim combination teaches the one or more media of claim 1. Matthews further teaches further storing instructions which, when executed by one or more processors, cause: generating, by the expense report submission system, an expense report comprising an expense description corresponding to the particular expense (paragraph 0024, discussing generating a trip expense report that includes the expenses accrued during the days of travel. This may include the travel costs (e.g. plane tickets) as well. The policy manager 206 may determine whether an expense report is to be generated for a trip or for a single transaction based on role of the user; paragraph 0054: “The expense report system 110 may be configured to create, approve, receive, or process expense reports, or send expense report templates to be filled out with transaction data by other blocks in the virtual assistant system 100.”; paragraph 0073, discussing that the assistant server generates a new expense report and includes in the new expense report the purpose of the trip. In some embodiments, generating the new expense report is responsive to determining that the proposed purpose of the trip is correct. Generating the new expense report may include generating a new data entry in the database and storing the transaction data in the new data entry, the purpose and the enterprise data associated with the trip in the new data entry [i.e., This shows that the expense report comprises an expense description corresponding to the particular expense]. Generating the new expense report may include generating a first data entry and a second data entry. The first data entry includes any data relating to the trip (e.g. the purpose, a scope of travel, a length of the travel, and the like). The second data entry includes any data relating to the transaction (e.g. an amount paid in the transaction). Generating the new expense report may include setting a status for the new expense report to pending. Generating the new expense report may include not closing the new expense report until the status is changed from pending to closed; paragraphs 0040, 0092).
As per claim 9, the Matthews-Efraim combination teaches the one or more media of claim 1. Matthews further teaches further storing instructions which, when executed by one or more processors, cause: submitting, by the expense report submission system, the expense report without receiving any user input corresponding to an instruction to submit the expense report (paragraph 0016, discussing  systems and methods for a virtual assistant. The virtual assistant provides technical solutions to the aforementioned technical problems. The virtual assistant minimizes human error by using artificial intelligence to determine the context of a travel-related event or transaction and a policy manager to verify that the transaction expense is in accordance with enterprise and third party policies. The virtual assistant knows when to make travel arrangements based on calendar or customer relationship management entries and performs tasks based on this knowledge. For instance, it can watch for better airline seats and auction them. Likewise, it can call for a car if an employee has landed at the airport and does not have a rental car. Finally, the virtual assistant automatically generates an expense report [i.e., This shows that the expense report is submitted without receiving any user input corresponding to an instruction to submit the expense report]. The virtual assistant minimizes error by using artificial intelligence to make decisions and track travel data; paragraph 0018, discussing that the assistant server is configured to provide assistance to the user of the mobile client device. The assistant server may be configured to assist in scheduling a meeting, booking a flight, renting a car, reserving a ride-share, purchasing a meal, submitting an expense report, and the like. The assistant server, in tandem with other systems, may be configured to coordinate a business trip end-to-end, including planning the itinerary, making payments to merchants, and completing an expense report; paragraph 0092, discussing that the assistant server submits the expense report to the expense report system. Submitting the expense report to the expense report system includes submitting the transaction data, any chat history between the assistant server and the mobile client device, any available receipts and/or invoices, and the like. In response to submitting 

As per claim 13, the Matthews-Efraim teaches the one or more media of claim 1. Matthews further teaches further storing instructions which, when executed by one or more processors, cause: training, by the expense report submission system, the machine learning model to evaluate data associated with expenses against the one or more expense policy rules (paragraph 0027, discussing that the AI engine 208 may use a training model to recognize the intent of the more parameters. The training models may include linear regression, logistic regression, decision tree, Bayes, k-means, and the like. The AI engine 208 assigns the intent to a mobile device of a user associated with the transaction data and/or the entries in the enterprise data. Thus, the transaction data and/or the entries are indicative of the user's intent. The AI engine 208 may learn the intent by identifying, parsing, adding metadata, mapping, and the like).

Examiner notes that Efraim, in addition to Matthews as cited above, also teaches: training, by the expense report submission system, the machine learning model to evaluate data associated with expenses against the one or more expense policy rules (paragraph 0018, discussing a method of approving expenditures in real-time, comprising using one or more processors for: [0019] Receiving an expenditure request initiated by a user associated with an organization for a transaction of a value of funds of the organization in exchange for one or more products and/or services. [0020] Identifying one or more request attributes…[0021] Applying one or more trained machine learning models to the request attribute(s). [0022] The machine learning model(s) is trained to identify one or more approval patterns by analyzing a plurality of expenditure request evaluation sessions conducted by one or more authorized users of the organization for approving or rejecting respective expenditure requests received from one or more users associated with the organization. [0023] Transmitting a response to the expenditure request which 

As per claim 14, the Matthews-Efraim combination teaches the one or more media of claim 1. Matthews further teaches wherein the response to the first user query is a natural language response (paragraph 0018, discussing that the assistant server is configured to provide assistance to the user of the mobile client device; paragraph 0020, discussing that the virtual assistant queries a human such as an accountant. If the human waives the maximum amount, the human's response may be included in the waiver validating response; paragraph 0023, discussing that upon establishing the persistent connection, the policy manager 206 may send a message including the determination made by the policy manager 206 (e.g. approve or deny a transaction, forward or deny a request for issuing a card) or a query (a request for more information)…The policy manager 206 may send the message as a human-friendly text [i.e., natural language response]; paragraph 0026, discussing that the transaction data may be a voice-initiated request, a text request,…, or the like; paragraph 0049, discussing that the conversation simulator 120 may be configured to conduct a conversation and simulate how a human would behave as a conversational partner. The conversation simulator 120 may be configured to work seamlessly with the assistant server 102 to provide the user of the mobile client device assistance  

As per claim 15, the Matthews-Efraim combination teaches the one or more media of claim 1. Mathews further teaches wherein the expense report submission system presents the response to the first user query in the graphical user interface in association with a virtual assistant persona (paragraph 0016, discussing that systems and methods for a virtual assistant. The virtual assistant provides technical solutions to the aforementioned technical problems. The virtual assistant minimizes human error by using artificial intelligence to determine the context of a travel-related event or transaction and a policy manager to verify that the transaction expense is in accordance with enterprise and third party policies. The virtual assistant knows when to make travel arrangements based on calendar or customer relationship management entries and performs tasks based on this knowledge. For instance, it can watch for better airline seats and auction them...Finally, the virtual assistant automatically generates an expense report. The virtual assistant minimizes error by using artificial intelligence to make decisions and track travel data. The virtual assistant also minimizes redundancy by storing all relevant data in a centralized database. By minimizing error and redundancy and storing the data on a centralized server, less data needs to be sent or re-sent across private and public networks, increasing network bandwidth; paragraph 0018, discussing that the assistant server is configured to provide assistance to the user of the mobile client device; paragraph 0020, discussing that the virtual assistant queries a human such as an accountant. If the human waives the maximum amount, the human's response may be included in the waiver validating response; paragraph 0023, discussing that upon establishing the persistent connection, the policy manager 206 may send a message to the conversation simulator including the determination made by the policy manager 206 (e.g. approve or deny a transaction, forward or deny a request for issuing a card) or a query by the policy manager 206 (a request for more information)…The policy manager 206 may send  

Claims 19 and 20 recite substantially similar limitations that stand rejected via the art citations and rationale applied to claim 1, as discussed above. Further, as per claim 19 Matthews teaches a system comprising: at least one device including a hardware processor (paragraph 0005, discussing an apparatus including a processor having programmed instructions; paragraph 0019, discussing that the hardware layer includes a database and a processing unit), and as per claim 20 Matthews teaches a method (paragraph 0004, discussing a method including determining by the virtual assistant computing device, whether the transaction is in accordance with policy).

14.	Claims 10 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Matthews in view of Efraim, in further view of King et al., Pub. No.: US 2013/0041792 A1, [hereinafter King].

As per claim 10, the Matthews-Efraim combination teaches the one or more media of claim 1. While Matthews suggests a system performance metric (paragraph 0016: “By minimizing error and redundancy and storing the data on a centralized server, less data needs to be sent or re-sent across private and public networks, increasing network bandwidth. Moreover, with a reduction of redundant data, less storage resources are needed to store the data and less processing resources are needed to execute instructions for storing, fetching, and processing data. Furthermore, having the data stored locally to the enterprise reduces network latency when fetching the data. Moreover, the virtual assistant is capable of performing travel-related operations further storing instructions which, when executed by one or more processors, cause: presenting, by the expense report submission system in the graphical user interface, a system performance metric corresponding to performance in completing one or more tasks associated with the expense. However, King in the analogous art of expense reporting systems teaches this concept. King teaches:

further storing instructions which, when executed by one or more processors, cause: presenting, by the expense report submission system in the graphical user interface, a system performance metric corresponding to performance in completing one or more tasks associated with the expense (paragraph 0005, discussing a solution which calculates a company's expenditures to determine more optimal savings; paragraph 0069, discussing that an interactive savings report for a corporate card type of program may show how much potential spending could be captured using a corporate card and the total potential cost savings that could be realized over a predetermined period of time. The sources of cost savings comprise financial benefit values including savings from automating expense reports [i.e.,  the savings from automating expense reports suggest a system performance metric corresponding to performance in completing one or more tasks associated with the expense]; paragraph 0070, discussing that an interactive savings report for a payables automation 432 type of program may show how much potential spending could be captured by implementing payables automation and the total potential cost savings that could be realized over a particular time period. The sources of the cost savings may comprise financial benefit values including savings from process cost reduction, working capital optimization, supplier discounts, and increased rebates; paragraph 0113, discussing a final savings report generated by the cost savings application based on the characterization data provided by the client; paragraph 0114, discussing that the user can then be given several options to provide the report to a client…Additionally, the report can include any number of visual metrics, 

The Matthews-Efraim combination describes features related to expense reporting. King  is directed towards reporting spending information. Therefore they are deemed to be analogous as they both are directed towards solutions for reporting expenses. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the Matthews-Efraim combination with King because the references are analogous art because they are both directed to solutions for reporting expenses, which falls within applicant’s field of endeavor (expense reporting), and because modifying the Matthews-Efraim combination to include King’s feature for presenting a system performance metric corresponding to performance in completing one or more tasks associated with the expense, in the manner claimed, would serve the motivation of  allowing a company to easily see the financial benefits of making changes to their processes, procedures, and operations over a predetermined time period (King at paragraph 0007) or in the pursuit of calculating financial benefit values from the benchmark data and characterization data, generating an interactive savings report, wherein the interactive savings report includes summarized data of the calculated financial benefit values, and displaying the interactive savings report including a plurality of visual metrics corresponding to the summarized data of the calculated financial benefit values (King at paragraph 0008); and further obvious because the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

As per claim 12, the Matthews-Efraim-King combination teaches the one or more media of claim 10. The Matthews-Efraim combination does not explicitly teach wherein the system performance metric indicates a percentage of operations completed by the expense report submission system in a user-independent mode. However, King in the analogous art of spending reporting systems teaches this concept (paragraph 0042, discussing that the information related to the type of interactive savings report may include spending information if the cost savings calculator application is performing a corporate spending card program savings analysis. In embodiments of the present invention, "spending information" may include, for example, an entity's total annual spending on travel, current corporate card program spending, percent of travel budget spent on airfare; lodging; auto rental;…, as well as spending conversion targets for predetermined time periods, total manual expense reports processed annually, percent of manual expense reports that could be automated, total cash advances processed annually, percent of cash advances that could be eliminated, supplier discount, and issuer rebate. However, the spending information may also include any other data relevant to the savings calculation depending on the incentives provided by the card program; paragraph 0120, discussing that another section may be directed to expense report automation where calculations are implemented for the corporate card account. These settings may be defined by expense information input by the client or may be edited by the user to further change the scenario and the potential savings. Additionally, savings related to expense report automation may be provided that ask clients to input characterization data for the amount of savings per report and the number of reports that may be automated [i.e., This shows that the operations by the expense report submission system are completed in a user-independent mode]. A total savings is determined based off of these settings).

The Matthews-Efraim combination describes features related to expense reporting. King  is directed towards reporting spending information. Therefore they are deemed to be analogous as they both are directed towards solutions for reporting expenses. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine .

15.	Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Matthews in view of Efraim, in view of King, in further view of Schloter et al., Pub. No.: US 2012/0185368 A1, [hereinafter Schloter].

As per claim 11, the Matthews-Efraim-King teaches the one or more media of claim 10, but it does not explicitly teach wherein the system performance metric indicates an amount of time taken to generate an expense description corresponding to the particular expense. However, Schloter in the analogous art of expense processing systems teaches this concept. Schloter teaches:
wherein the system performance metric indicates an amount of time taken to generate an expense description corresponding to the particular expense (paragraph 0019, discussing that a list of user expenses is automatically generated and may be included in an expense report and/or expense feed; paragraph 0024, discussing that  processing of expense receipts, generation of expense reports, and/or generation of expense feeds are performed automatically; paragraph 0031: “Embodiments of the invention reduce the burden on a user to keep physical receipts and also reduce the amount of manual labor required to enter expense information in order to generate an expense report.”; paragraph 0122, discussing that the receipt database may store receipts and related data for processing. The receipt database 413 includes an identifier to identity a particular receipt, an identifier to identify the expense report that a receipt belongs to...The receipt database may further include a flag to identify whether the expense was company paid or not, a date and/or time stamp of when the system started processing the expense, a date and/or time stamp of when the system ended processing the expense, an identify the stage of processing of the receipt, a reference to a receipt image file and/or image data of the receipt…; paragraph 0124, discussing that the expense report database 414 stores expense reports and related data for processing...The expense report database may further include the submission time and/or date of the expense report processing, the start time and/or date of the expense report processing, the end time and/or date of the expense report processing, and/or an identify the stage of processing of the receipt; paragraph 0129, discussing that he assignment rules may also allow for re-assignment of receipts to another reviewer in case they haven't processed within certain time-frames or performance criteria; paragraph 0130, discussing that the backend review tool may track performance data such as time completion, volume of receipts reviewed, quality, accuracy and other metrics can be captured for future analysis or other use [i.e., This suggests that the system performance metric indicates an amount of time taken to generate an expense description corresponding to the particular expense]; paragraph 0132, discussing that the account portal may further allow a human operator to review usage statistics of the system, review financial or return 

The Matthews-Efraim-King combination describes features related to expense reporting. Schloter is directed towards a method and apparatus for processing receipts. Therefore they are deemed to be analogous as they both are directed towards solutions for reporting expenses. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the Matthews-Efraim-King combination with Schloter because the references are analogous art because they are both directed to solutions for processing expenses, which falls within applicant’s field of endeavor (expense reporting), and because modifying the Matthews-Efraim-King combination to include Schloter’s feature for including a system performance metric indicating an amount of time taken to generate an expense description corresponding to the particular expense, in the manner claimed, would serve the motivation of tracking performance data such as time completion, volume of receipts reviewed, quality, accuracy and capture metrics for future analysis (Schloter at paragraph 0130); and further obvious because the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

16.	Claims 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Matthews in view of Efraim, in further view of Lesner et al., Patent No.: US 9,892,106 B1, [hereinafter Lesner].

As per claim 16, the Matthews-Efraim combination teaches the one or more media of claim 1. While the Matthews-Efraim combination describes approving or rejecting one or more expenditure request based on an outcome from one or more trained machine learning models (algorithms), for example, a neural network, a Support Vector Machine (SVM) and/or the like (Efraim, paragraph 0056), and suggests generating at least a first feature vector based on attributes associated with the particular expense (Efraim, paragraph 0123: “The machine learning model(s) may be trained in one or more supervised training sessions using labeled training samples (datasets). Each of the training samples corresponds to a respective one of a plurality of expenditure requests and thus comprises values for one or more of the request attributes and is labeled with an “approve” label or a “reject” label. The machine learning model(s) analyzes the labeled training samples and evolves by adjusting its weights and propagation paths to identify one or more approval patterns (which may also include rejection patterns) for at least some of the plurality of expenditure requests. Based on the approval patterns, the machine learning model(s) may produce, for each training sample, an outcome matching the label of the respective training sample), the Matthews-Efraim combination does not explicitly teach wherein applying the first user query to the machine learning model comprises: generating at least a first feature vector based on attributes associated with the particular expense; and performing at least one of a forward pass or a distance calculation as a function of at least the first feature vector and the machine learning model. However, Lesner in the analogous art of report analysis systems teaches these concepts. Lesner teaches:

wherein applying the first user query to the machine learning model comprises: generating at least a first feature vector based on attributes associated with the particular expense (col 1, lines 7-11: “the invention relates to methods, systems and apparatus for the filing of electronic forms…”; col. 2, lines 17-22, discussing that an electronic tax return may be a business or corporate return, and the tax data fields may, for example, relate to payments and benefits. Thus, and

performing at least one of a forward pass or a distance calculation as a function of at least the first feature vector and the machine learning model (col. 4, lines 8-18, discussing that the form analysis system determines that the first feature vector is similar to one or more of the training set feature vectors, the similar training set feature vectors referred to as “the similar feature vectors.” This may be done by any suitable method, such as by determining a distance metric, such as the Euclidian distance, between the first feature vector and determining that each of the similar feature vectors is less than a first predetermined value. Each of the similar training set feature 

The Matthews-Efraim combination describes features related to expense reporting. Lesner is directed towards processing electronic forms. Therefore they are deemed to be analogous as they both are directed towards solutions for processing expenses. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the Matthews-Efraim combination with Lesner because the references are analogous art because they are both directed to solutions for reporting expenses, which falls within applicant’s field of endeavor (expense reporting), and because modifying the Matthews-Efraim combination to include Lesner’s features for generating at least a first feature vector based on attributes associated with the particular expense; and performing at least one of a forward pass or a distance calculation as a function of at least the first feature vector and the machine learning model, in the manner claimed, would serve the motivation of comparing a first feature vector to a set of training set feature vectors (Lesner at col. 10, lines 20-25), or in the pursuit of allowing the enterprise to properly deploy resources to specific tasks, therefore ensuring individuals within the organization are not wasting time running unnecessary reports, trying to manually analyze data from multiple sources, identifying errors and verifying expense reporting compliance; and further obvious because the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

As per claim 17, the Matthews-Efraim combination teaches the one or more media of claim 16. While the Matthews-Efraim combination describes approving or rejecting one or more expenditure request based on an outcome from one or more trained machine learning models wherein applying the first user query to the machine learning model further comprises: generating at least a second feature vector based on attributes associated with one or more other expenses incurred by a user that submitted the first user query; and wherein the at least one forward pass or distance calculation is further performed as a function of the second feature vector. However, Lesner in the analogous art of report analysis systems teaches these concepts. Lesner teaches:

wherein applying the first user query to the machine learning model further comprises: generating at least a second feature vector based on attributes associated with one or more other expenses incurred by a user that submitted the first user query (col. 4, lines 50-67 & col. 5, lines 1-4, discussing that the form analysis system may then analyze a modified first government form using the one or more modified data values in the suggestion, for example, to determine whether the first government form using the modified values still has a likelihood of a negative outcome or has been corrected to avoid a likelihood of a negative outcome. The form analysis system modifies the one or more data values according to the instructions received from the preparer. The form analysis system creates a modified feature vector using the modified data values [i.e., This shows that at least a second feature vector is generated]. The form analysis system compares the modified feature vector to the set of training set feature vectors and determines that the modified feature vector is similar to one or more training set feature vectors, referred to as “the modified similar feature vectors”. The form analysis system may make this determination by determining that a distance metric (e.g. Euclidian distance) between the modified feature vector and the one or more modified similar feature vectors is greater than a second predetermined value. The second predetermined value may be the same as the first predetermined value, or it may be different, such as in order to provide a level of hysteresis to the analysis; col. 13, lines 25-28: “The system creates a modified feature vector (e.g. a second feature vector, or nth feature and

wherein the at least one forward pass or distance calculation is further performed as a function of the second feature vector (col. 11, lines 22-36, discussing that  the form analysis system determines that the first feature vector is similar to one or more training set feature vectors, referred to as the “similar feature vectors.” The system may make the determination of similarity by any suitable method, such as by calculating a distance metric (e.g. Euclidian distance) between the first feature vector and each of the training set feature vectors, as is known in the field of vector mathematics [i.e., This shows that at least one forward pass or distance calculation is further performed as a function of the second feature vector], and determining that the distance metric is less than a first predetermined value. The first predetermined value may be determined by any suitable method, such as by analyzing the database of training set feature vectors and determining a correlation between the Euclidian distance between training set feature vectors having the same or similar known outcome and/or reason and/or corrective information).

The Matthews-Efraim combination describes features related to expense reporting. Lesner is directed towards processing electronic forms. Therefore they are deemed to be analogous as they both are directed towards solutions for processing expenses. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the Matthews-Efraim combination with Lesner because the references are analogous art because they are both directed to solutions for reporting expenses, which falls within applicant’s field of endeavor (expense reporting), and because modifying the Matthews-Efraim combination to include Lesner’s features for generating at least a second feature vector based on attributes associated with one or more other expenses incurred by a user that submitted the first user query; and wherein the at least one forward pass or distance calculation is further .

17.	Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Matthews in view of Efraim, in further view of Torres et al., Pub. No.: US 2021/0034856 A1, [hereinafter Torres].

As per claim 18, the Matthews-Efraim combination teaches the one or more media of claim 1. Although not explicitly taught by Matthews, Efraim in the analogous art of expense reporting systems teaches:

wherein the machine learning model is a neural network (paragraph 0118, discussing that the expense approver 210 may approve or reject one or more expenditure requests based on an outcome from one or more trained machine learning models, for example, a neural network, an SVM and/or the like trained to identify one or more approval patterns of one or more authorized persons of the organization. The trained machine learning model(s) may be applied to the request attributes identified for the expenditure requests and may output approve or reject outcome according to the identified approval pattern(s). The machine learning model(s) may be trained using supervised learning in which the machine learning model(s) analyzes a plurality of training samples comprising values of the request attributes where each of the training samples is labeled 

Matthews is directed to an expense reporting system. Efraim relates to approving expenditures for users associated with an organization. Therefore they are deemed to be analogous as they both are directed towards solutions for reporting expenses. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Matthews with Efraim because the references are analogous art because they are both directed to solutions for reporting expenses, which falls within applicant’s field of endeavor (expense reporting), and because modifying Matthews to include Efraim’s feature for  including a neural network, in the manner claimed, would serve the motivation of determining compliance or incompliance of the request attributes with the applicable expenditure rules and transmitting an approval or rejection response  accordingly (Efraim at paragraph 0055) or in the pursuit of facilitating performance of the transaction and generating an expense report associated with the transaction (Matthews at paragraph 0004); and further obvious because the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

While the Matthews-Efraim combination teaches wherein the machine learning model is a neural network, Matthews-Efraim combination does not explicitly teach that the machine  is a recurrent neural network. However, Torres in the analogous art of expense logging systems teaches this concept. Torres teaches: 

wherein the machine learning model is a recurrent neural network (paragraph 0019, discussing end-to-end data extraction for various types of documents. For example, submitting expenses is an important part of money management for self-employed people and business employees. With the availability of scanners and smartphones that can quickly take a picture of a receipt, many platforms may offer the ability to snap a receipt and quickly attach it to an expense report. Some embodiments described herein may provide end-to-end receipt extraction, which may intake an image of a receipt and automatically extract relevant data which may be added into an expense report. Some embodiments may be able to extract some specific fields such as date, merchant information, total amount, and credit card information, but other examples may be configured or customized to extract data from any types of document according to any specific needs; paragraph 0066, discussing that deep neural networks may include a recurrent neural network (RNN), which is a type of network that may process tasks with arbitrary sequences of inputs. RNN has a high-dimensional hidden state with non-linear dynamics that encourage RNNs to take advantage of previous information. RNNs may be used for classifications with short-term dependencies that do not depend on the context of the text, because RNNs may be affected by vanishing gradient issues).

The Matthews-Efraim combination describes features related to expense reporting. Torres is directed towards a method and system for submitting expenses. Therefore they are deemed to be analogous as they both are directed towards solutions for processing expenses. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the Matthews-Efraim combination with Torres because the references are analogous art because they are both directed to solutions for reporting expenses, which falls .

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  
A.	Twig et al., Pub. No.: US 2019/0065564 A1 – describes that a company may implement a “strict” policy, in which a detailed policy is issued that will be enforced in the booking system and/or by the travel agency. In such cases, the policy can be embedded in the travel booking tool and will prevent employees from booking items that fall “out of policy” (i.e., are not allowed under the issued corporate travel policy).
B.	Chung et al., Pub. No.: US 2018/0075391 A1 – describes automatically compiling all the expenses that have been input in real-time and automatically generate an expense report that can be automatically submitted to the organization for reimbursement.
C.	Subramanian et al., Pub. No.: US 2020/0074359 A1 – describes a report analysis platform that may determine a set of unsupervised model features by processing data related to historical expense reports using a machine learning model.

E.	McGrane, Pub. No.: US 2012/0317003 A1 – describes an automated expense account report generator.
F.	Fan et al., Pub. No.: US 2014/0046812 A1 – describes that efficiency may be improved if efforts are made to simplify the process with the objective of minimizing time spent creating and submitting expense reports.
G.	Suponenkovs, Artjoms, et al. "Application of image recognition and machine learning technologies for payment data processing review and challenges." 2017 5th IEEE Workshop on Advances in Information, Electronic and Electrical Engineering (AIEEE). IEEE, 2017 – describes expense reporting processes.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Darlene Garcia-Guerra whose telephone number is (571) 270-3339. The examiner can normally be reached on M-F 7:30a.m.-5:00p.m. EST. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian M. Epstein can be reached on 571- 270-5389. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, 
/Darlene Garcia-Guerra/
Examiner, Art Unit 3683